Citation Nr: 1719631	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for acquired psychiatric disorders, including posttraumatic stress disorder (PTSD), alcohol dependence and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active service from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims file is now in the jurisdiction of the RO in Jackson, Mississippi.

In March 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's record.

The Board remanded the appeal in January 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board is well aware that the appeal has been remanded previously (and acknowledges the delay in final adjudication inherent with a remand) the Board finds that the posture of the claim is such that further development of the record is necessary (and that the Veteran would not be well-served without such development).

Review of the record shows that the medical evidence is incomplete.  Specifically, the Veteran has reported that his initial postservice mental health treatment was in 1991 and includes 2 private treatment programs.  See e.g., November 21, 2005 VA discharge report and June 2010 VA PTSD examination report.  However, such records have not been obtained and are not available for review.  Further, the Veteran has reported treatment at various VA medical facilities including Kansas City, Missouri; Topeka, Kansas; Grand Island and Omaha, Nebraska; Biloxi, Mississippi; and Bay Pines, Florida.  Complete updated records of any VA and/or private mental health treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record), and must be secured.  If additional medical evidence is received, a supplemental nexus opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of mental health treatment he has received since his September 1965 separation from service and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The Board is particularly interested in treatment records during the period from 1991, the date reported by the Veteran as his initial postservice mental health treatment, to 2001, the date of the earliest postservice treatment records available for review.  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  Whether or not he responds, complete updated VA treatment records, including from VA medical facilities in Kansas City, Missouri; Topeka, Kansas; Grand Island and Omaha, Nebraska; Biloxi, Mississippi; and Bay Pines, Florida, should be obtained.  

2.  Then, after considering all newly received evidence and ascertaining whether such evidence requires additional evidentiary development, review the record and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




